MüRdock, J., dissenting: The majority Opinion holds that purported returns for the years 1942 through 1944 constituted proper returns and started the statute of limitations on assessment and collection although each of those returns purported to be the separate return of the petitioner rather than a joint return and none of them was signed by the petitioner. Instead, the petitioner’s wife signed his name on each return. This holding follows the reversal by the Fifth Circuit of a Memorandum Opinion of this Court in the case of Morris Miller, T. C. Memo. 1955-112, which was consistent with prior opinions of this Court and the regulations of the Commissioner to the effect that an individual return must be signed by the taxpayer if he is present and able to sign for himself. The importance of having the taxpayer approve and commit himself to the return is emphasized where, as here, the Commissioner charges fraud. Ferrando v. United States, 245 F. 2d 582; Sax Rohmer, 21 T. C. 1099, where the return was signed by an agent; Roy Dixon, 21T. C. 338; and Theodore R. Plunkett, 41 B. T. A. 700, affd. 118 F. 2d 644, where, through inadvertence, the return was not signed at all. Cf. Pilliod Lumber Co., 7 B. T. A. 591, affd. 281 U. S. 245; Fourth & Railroad Realty Co., 25 T. C. 458; Burford Oil Co., 4 T. C. 613, affd. 153 F. 2d 745. Some of the above cases are not directly in point but they serve to emphasize the importance of meeting the requirements of the statute and the regulations in regard to the execution of a proper return. I also disagree on the fraud issues because this taxpayer was surely not so stupid as to believe that over a 5-year period he had taxable income of only $45,000 when, as a matter of fact, it amounted to $209,000, or over 4 times what he reported. He surely must have been aware that he had an additional $164,000 of income which he did not report.